DETAILED ACTION

Response to Amendment

A response was received on 02 April 2021.  This response was not fully compliant with the provisions of 37 CFR 1.121 and 1.125 as detailed in the interview summary mailed 21 May 2021 for the interview and follow-up discussions conducted beginning 22 April 2021.
As discussed in the above-noted interview, a supplemental reply was received on 20 May 2021.  The supplemental reply has been entered as per 37 CFR 1.111(a)(2)(i) as being limited to correction of informalities and/or adoption of the examiner’s suggestions.  By this supplemental reply, Claims 1, 3-9, 12, and 13 have been amended.  Claims 2, 5, and 11 have been canceled.  No new claims have been added.  Claims 1, 3, 6-10, 12, and 13 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-3 and 5-13 under 35 U.S.C. 112(b) as indefinite, Applicant argues that certain amendments have been made (see pages 6-7 of the present response).  To the extent the amendments to the claims have not overcome the outstanding issues of indefiniteness and to the extent that they have In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964).
Regarding the rejection of Claims 1-3 and 5-13 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, Applicant argues that “claims 1-13 are clear” based on a summary of amended Claim 1 (pages 7-8 of the present response).  This appears to misapprehend this rejection, which was not due to lack of clarity or 
Regarding the rejection of Claims 1-3 and 5-13 under 35 U.S.C. 102(a)(1) as anticipated by Nirschl et al, US Patent 7982488, and with particular reference to independent Claim 1, Applicant argues that Nirschl “fails to disclose the [sic] how to performed [sic] a protection of the attack” (pages 8-9 of the present response, citing Nirschl, column 3, lines 35-44).  However, it is noted that additional portions were cited for the feature of selecting a security protection measure when an attack is detected (see Figure 3, step 350, triggering security action; see also column 3, lines 59-67, discussing details of the security action).
Applicant further argues that Nirschl uses a checksum but that using a checksum has disadvantages and the present application replaces the checksum “with signal detection method” (page 10 of the present response, citing Nirschl, column 3, lines 45-58).  However, Nirschl also discloses that a light attack can be detected by a change in state in the memory that can be detected electrically (column 3, lines 59-67), which corresponds to the electric signal as claimed.

Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to the drawings for informalities is withdrawn in light of the amended drawings filed.

Specification

The objections to the abstract and the disclosure for informalities are NOT withdrawn because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The abstract of the disclosure is objected to because it includes informalities.  In particular, the sentence in lines 1-2 is a run-on, noting the comma splice before “the .  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, on page 1, lines 7-8 (note that all page and line numbers are with respect to the marked-up copy of the substitute specification filed 20 May 2021), the phrase “attacked information is obtained timely” is grammatically unclear and not in proper idiomatic English.  It is not clear what “attacked information” would encompass, and the placement/usage of the adverb “timely” is not grammatically correct.  The independent clause at page 1, lines 23-26, is a run-on (noting the comma splice before “the system includees [sic]”).  On page 1, line 25, “includees” should read “includes”.  On page 2, lines 16-17, the phrase “attack laser from outside” is not in clear idiomatic English, and it is not clear what the laser is outside of.  On page 2, line 22, it appears that “and” should be inserted at the end of the line.  On page 3, lines 7-8, the phrase “the manners of resetting, interrupting, and ignoring the current operation are adopted” is not in clear idiomatic English.  In particular, the phrase “the manners of… are adopted” is not grammatically clear as to what is actually adopted or used.  On page 3, line 10, it appears that “handle the current security attack timely” should have remained as “timely handle the current security attack”, or that it should instead read “handle the current security attack in a timely manner” or similar.  On page 3, line 31, the phrase “not limited to this, but more” is grammatically unclear with respect to the usage of the phrase “but more”.  On page 4, lines 14-15, the phrase “attack laser from outside” is not in clear idiomatic English, and it is not clear what the laser is outside of.  On page 5, line 4, it is not clear what the 
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

The objections to Claims 5, 6, and 11 for informalities are withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.
Claim 10 is objected to because of the following informalities:  
In Claim 10, line 1, “claim1” should read “claim 1” with a space inserted before the numeral “1”.
Appropriate correction is required.
Applicant is advised that should Claim 10 be found allowable, Claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The rejection of Claims 1, 3, 6-10, 12, and 13 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement and under 35 U.S.C. 112(b) as indefinite are NOT withdrawn, for the reasons noted above, and because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.  The rejections of Claims 2, 5, and 11 under 35 U.S.C. 112(a) and (b) are moot in light of the cancellation of the claims.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a). In the present application, the factors which appear to weigh most heavily are the breadth of 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the memory, the analog unit and the digital unit has one sensor, the analog unit and the digital unit;” in lines 9-10.  It is not clear what the second repetition of the phrase “the analog unit and the digital unit” is intended to modify or be coordinated with.  This phrase appears fragmentary and is not clearly connected to the remainder of the claim.  The claim further recites “a laser or electromagnetic attack” in lines 11-12.  It is not clear whether this is intended to refer to the same attack recited in lines 4-5 or to a separate attack.  The claim additionally recites “a security protection measure” in lines 14-15.  It is not clear whether this is intended to refer to the same measure recited in line 6 or to a distinct protection measure.  The claim also recites “the signal sampling mechanism, is configured to sense an attack laser from outside” in line 18.  First, it appears that the comma after “mechanism” should be deleted.  Further, it is not clear what “outside” refers to in this context; that is, it is not clear what is considered to be inside and what is outside.  The claim further recites that the signal sampling mechanism “judges whether a system on a chip (SOC), is subjected to a laser or 
Claim 8 recites “the signal input and control module connects …” in line 2.  It is not clear how the claimed system would include this step, although it appears that the claim may be intended to recite that the module is configured to connect.  The claim further recites “the sensor” in line 3.  It is not clear to which of the plural sensors this is intended to refer.
Claim 10 recites “the current operation” in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC §§ 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nirschl et al, US Patent 7982488, or, in the alternative, under 35 U.S.C. 103 as obvious over Nirschl in view of Kim et al, US Patent 10068860 (cited in the Office action mailed 04 January 2021).
In reference to Claim 1, Nirschl discloses a system with an attack protection structure that includes memory and analog and digital units (Figure 1; column 3, lines 7-13) and a security protection alarm device configured to detect a laser or 
However, it is acknowledged that Nirschl does not explicitly use the term “system on a chip”, and if the smart card chip of Nirschl is not considered to meet the claimed system on a chip, the following alternative rejection is presented.  Kim discloses a 
In reference to Claim 3, Nirschl further discloses that the sensors are linked together (see Figures 2A-2C, 4A, 4B; column 3, lines 19-34, sensors connected to various components; see also column 4, lines 25-35 and 39-46; column 5, lines 7-28; column 6, lines 13-24 discussing various other configurations and locations of sensors).
In reference to Claims 6 and 8, Nirschl further discloses an alarm flag that is set when an attack is detected (see Figure 3, steps 330-350; column 5, line 4-column 5, line 3, change in state if attack detected) and testing the sensors (see column 5, lines 51-60).
In reference to Claims 7, 9, 10, 12, and 13, Nirschl further discloses resetting, interrupting, or ignoring an operation as the security protection measure (column 3, lines 59-67, details of security action).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guilley et al, US Patent Application Publication 2021/0004461, discloses sensors for protecting an integrated circuit chip from laser attacks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492